Case 1:19-cv-05685-GBD-SN Document 33 Filed 04/20/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STANLEY CARNELL,

 

Plaintiff,

ORDER

-against-
19 Civ. 05685 (GBD)

 

INTELLIGRATED (HONEYWELL),

Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the

 

Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)

days of this Order.

Dated: April 20, 2020
New York, New York

SO ORDERED.

CHORE B. DANIELS

ited States District Judge

 

 
